Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Victor Tong, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2004, that the quarterly Report on Form 10-Q of PacificNet Inc. for the ninemonths ended September 30, 2008 fully complies in all material respect with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of PacificNet Inc. I, Phillip Wong, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2004, that the quarterly Report on Form 10-Q of PacificNet Inc. for the ninemonths ended September 30, 2008 fully complies in all material respect with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of PacificNet Inc. Dated: November 21, 2008 By: /s/ Victor Tong Name: Victor Tong Title: Chief Executive Officer (Principal Executive Officer ) By: /s/ Phillip Wong Name: Phillip Wong Title: Chief Financial Officer (Principal Financial Officer)
